DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-9 (renumbered as 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Isobe, US 2018/0356624 A1; Liebel, US 2015/0317507 A1; Degen, WO 2015/071362 A1) fails to anticipate or fairly suggest the features of: a microscopy arrangement, comprising a transporting apparatus, which is embodied in said arrangement to deliver the carrier apparatus to one of the said optical axes, while said transporting apparatus is embodied to transport the carrier from a first measuring position, where imaging using the first microscope is conducted, to a second measuring position, where imaging using a second microscope is conducted, a common detector for receiving detection light from detection beam paths of the first microscope and the second microscope, while the detection beam paths of the first microscope and the second microscope are superposed on one another by means of a beam-unifier and brought along a common beam path onto a common image plane of said common detector, along with all other limitations specified in independent Claim 5 (renumbered as 1). The claimed transporting apparatus together with the common detector can be seen in at least Fig. 2 of the Specification as originally filed.
Dependent Claims 6-9 (renumbered as 2-5) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482